DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 9/13/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-11, 13-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Pinkovich et al. (US Patent 9368225), hereinafter as Pinkovich, in view of Hottinen (Patent 7489736), hereinafter as Hottinen.

Regarding claim 1, Pinkovich teaches a memory sub-system comprising: 
a memory device (Fig 8, 810) of the memory sub-system (Fig 8, 800); and 
a processing device of the memory sub-system (Fig 8, 820), operatively coupled with the memory device, to perform operations comprising: 
determining a data structure that identifies a characteristic of a region that is located between programming distributions (Fig 4 read voltages between distributions) of the memory device and that corresponds to a plurality of read level thresholds at the region (Fig 4); 
selecting, during the operational mode of the memory sub-system (col 9, line 53 applied in real time), an estimator type from a plurality of estimator types corresponding with the data structure (Fig 5, step 530, and col 9 line 49-52);
 estimating, during the operational mode (col 9, line 53), a read level threshold of the plurality of read level thresholds using the selected estimator type (Fig 5, step 530); and 
performing, during the operational mode (col 9, line 53), a read operation at the memory device using the read level threshold estimated using the selected estimator type (Fig 5, step 540).
But not expressly determining during an operational mode of the memory sub-system,
Hottinen teaches determining correlations/model offline or online (col 12, line 4-10).
Since Hottinen and Pinkovich are both from the same field of semiconductor memory device, the purpose disclosed by Hottinen would have been recognized in the pertinent art of Pinkovich. 
It would have been obvious at the time the invention was filed to a person having ordinary skill in the art to use determination of model/correlation online as in Hottinen into the device of Pinkovich for the purpose of improving speed performance of the memory device operation.

Regarding claim 2, Pinkovich teaches plurality of read level thresholds are associated with a logical page type of the of a plurality, and wherein for each of the plurality of read level thresholds the data structure associates a respective error count of a plurality of error counts (Fig 5, step 520/550).
Regarding claim 3, Pinkovich teaches selecting the estimator type from the plurality of estimator types is performed in view of a condition associated with the data structure (col 9 line 49-52).
Regarding claim 5, Pinkovich teaches performing a first sample operation at a first read level threshold of the plurality of read level thresholds to obtain first read samples at the region (Fig 5, step 530); 
performing a second sample operation at a second read level threshold of the plurality of read level thresholds to obtain second read samples at the region (Fig 5, step 550 multiple read results); 
and determining a first error count associated with the first read samples and a second error count associated with the second read samples, wherein the plurality of error counts comprise the first error count and the second error count, wherein the first error count, the first read level threshold, the second error count, and the second read level threshold are used to generate the data structure (Fig 4, and step 530 of Fig 5).
Regarding claim 6, Pinkovich teaches determining a minimum value of the data structure, wherein the minimum value indicates the read level threshold associated with a lowest error count among the plurality of error counts of the data structure (Fig 7, step 530(10), which use minimal number of errors).
Regarding claim 7, Pinkovich teaches the minimum value of the data structure is determined using the selected estimator type (Fig 5, step 530(10)).
Regarding claim 8, Pinkovich teaches n the each of the plurality of error counts indicate a number of bit errors among read samples of a sample operation at a respective read level threshold of the plurality of read level thresholds (Fig 5, step 530).
Regarding claim 9, Pinkovich teaches a method, comprising: 
determining, by a processing device of a memory, a data structure that identifies a characteristic of a region that is located between programming distributions of a memory device and that corresponds to a plurality of read level thresholds at the region (Fig 4); 
selecting, by the processing device during the operation mode of the memory sub-system, an estimator type from a plurality of estimator types corresponding with the data structure (Fig 5, step 530, and col 9 line 49-52); 
estimating, during the operation mode, a read level threshold of the plurality of read level thresholds using the selected estimator type (Fig 5, step 530); and 
performing, during the operation mode, a read operation at the memory device using the read level threshold estimated using the selected estimator type (Fig 5, step 530).
But not expressly determining during an operational mode of the memory sub-system,
Hottinen teaches determining correlations/model offline or online (col 12, line 4-10).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 10, Pinkovich teaches the plurality of read level thresholds are associated with a logical page type of the of a plurality, and wherein for each of the plurality of read level thresholds the data structure associates a respective error count of a plurality of error counts (Fig 4).
Regarding claim 11, Pinkovich teaches selecting the estimator type from the plurality of estimator types is performed in view of a condition associated with the data structure (Fig 5, step 530).
Regarding claim 13, argument used in rejection of claim 5 applies.
Regarding claim 14, argument used in rejection of claim 6 applies.
Regarding claim 15, argument used in rejection of claim 7 applies.
Regarding claim 16, argument used in rejection of claim 8 applies.
Regarding claim 17, Pinkovich teaches  a non-transitory computer-readable medium comprising instructions that, responsive to execution by a processing device, cause the processing device to perform operations comprising: 
determining a data structure that identifies a characteristic of a region that is located between programming distributions of a memory device and that corresponds to a plurality of read level thresholds at the region (Fig 4); 
selecting, by the processing device and during the operation mode of the memory sub-system, an estimator type from a plurality of estimator types corresponding with the data structure (Fig 5, step 530, and col 9 line 49-52); 
estimating, during the operation mode, a read level threshold of the plurality of read level thresholds using the selected estimator type (Fig 5, step 530); and 
performing, during the operation mode, a read operation at the memory device using the read level threshold estimated using the selected estimator type (Fig 5, step 540).
But not expressly determining during an operational mode of the memory sub-system,
Hottinen teaches determining correlations/model offline or online (col 12, line 4-10).
The reason for combining the references used in rejection of claim 1 applies.
Regarding claim 18, argument used in rejection of claim 2 applies.
Regarding claim 19, argument used in rejection of claim 3 applies.
Regarding claim 20, argument used in rejection of claim 5 applies.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-20 of U.S. Patent No. 11003383 in view of Hottinen. Although the claims at issue are not identical, they are not patentably distinct from each other because at least claim 1 of instant application is disclosed by claim 1 of Patent 11003383, in view of Hottinen. Claim 4/12 is disclosed in claim 4 of Patent 11003383, in view of Hottinen.
Note: Claim 4, 12 is only rejected on the base of DP.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827